DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 02/05/2021 have been entered.  Claims 1, 3-4 and 6-13 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the previous claim objection and 35 U.S.C. §112 (b) rejections set forth in the Non-Final office action mailed on 05/05/2020.
Response to Arguments
Applicant’s arguments, see remarks, filed 02/05/2021, with respect to the rejection of the claims under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive due to the claims being amended to included previously indicated allowable subject matter.
Examiner’s Statement of Reason for Allowance
Claims 1, 3-4 and 6-13 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 3 and 11 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“wherein the port passage defines a central axis extending through the port passage between the first and second ends and includes an outlet communicating with the hub passage, and wherein the guide element comprises a flow divider extending across the outlet for dividing flow of fluid introduced into the second end through the port passage into the hub passage” of claim 1;
“wherein the port passage defines a central axis extending through the port passage between the first and second ends, and wherein the ramped surface extends helically relative to the central axis” of claim 3 and
“wherein the first end of the side port defines an outlet adjacent the distal surface of the valve, and 5AUST-108 PATENT wherein a proximal edge of the outlet is spaced no more than about four millimeters (4 mm) from the distal surface of the valve” of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783